                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         WESTERN DIVISION

 John Margarella,

              Plaintiff,

        v.

 Timothy Chamberlain, Betsy
 Dominguez, and Wexford Health                 Case No. 3:18-cv-50031
 Sources, Inc.,
                                               Honorable Iain D. Johnston
              Defendants.


                    MEMORANDUM OPINION AND ORDER

      John Margarella brings this action under 42 U.S.C. § 1983 against Wexford

Health Sources, Inc. and two physicians it employs. He alleges that the defendants

were deliberately indifferent to his serious medical needs in violation of his Eighth

Amendment rights. After a Pavey hearing, Magistrate Judge Jensen (on consent)

determined that Margarella had failed to exhaust many of his claims, and that only

one remained, against Dr. Chamberlain. She dismissed all other claims without

prejudice for failure to exhaust administrative remedies. Dkt. 124, at 8.

      In a subsequent court proceeding before Judge Jensen, Plaintiff’s counsel

asked for, and received, clarification regarding his ability to amend the complaint

again. Judge Jensen responded unambiguously: “So you’re going to have to bring a

motion to amend . . . for leave to amend, if that’s something you want to do, and

then both sides can argue their positions on that.” Dkt. 133-1, at 5:7–16. Judge




                                          1
Jensen expressly told Plaintiff’s counsel that, if he wanted to amend the complaint

again, he was required to move the court for leave to amend. He did not.

      Instead, and without moving for leave to amend, Margarella filed his second-

amended complaint on February 1, 2021, the last day for amended pleadings

according to the case management order. Dkt. 128. In response, Defendants moved

to dismiss the improperly filed amended complaint. Dkt. 133. Margarella argues

that he was granted leave to amend because the case management order set the

deadline at February 1, 2021, the date he filed his second-amended complaint. He

further asserts that “the Court permitted Plaintiff to amend his initial Complaints”

in the December 14, 2020, hearing. Dkt. 136, at 2. Neither argument is right. Far

from permitting leave to amend, the Court expressly told him he was required to

file a motion to amend, which would then be briefed and argued. Furthermore, a

case management order setting a final deadline for amendments is not an open-

ended authorization to amend the complaint. It does not abrogate the requirements

of Federal Rule of Civil Procedure 15. That rule clearly provides that after the

permissive pleading period, “a party may amend its pleading only with the opposing

party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).

      Furthermore, Judge Jensen’s case management order is equally

unambiguous. The case management order form template on her website explains

the February 1, 2021, deadline as a “deadline for the parties to: (1) file amended

pleadings, add counts or parties, and file third-party complaints; or (2) file a motion

for leave, when required by Fed. R. Civ. P. 13, 14, or 15, to amend pleadings . . .”



                                            2
https://www.ilnd.uscourts.gov/_assets/_documents/_forms/_judges/Jensen/Case%20

Management%20Order%20-%20Form%20(2.26.2021).pdf (emphasis added). Thus,

the Court and the rules were clear. If Margarella wished to amend his complaint

again, he was required to file a motion to do so before February 1, 2021, at which

time the defendants would be permitted to argue in opposition. He failed to follow

those rules, and his second-amended complaint was improper.

      Therefore, the Court grants defendants’ motion [132] and strikes

Margarella’s second-amended complaint. The operative complaint remains

Margarella’s first-amended complaint, which was properly filed on January 10,

2019. Dkt. 28.



Date: July 14, 2021

                                                       ___________________________
                                                        Honorable Iain D. Johnston
                                                       United States District Judge
                                                         Northern District of Illinois
                                                                  Western Division




                                          3
